Exhibit FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Cardiome Pharma Corp. 6190 Agronomy Rd, 6th Floor Vancouver, BC V6T 1Z3 2. Date of Material Change July 23, 2008 3. News Release A news release was issued by Cardiome Pharma Corp. (“Cardiome”) on July 23, 2008 via Canada Newswire.The news release is attached hereto as Schedule “A” and incorporated herein. 4. Summary of Material Change Cardiome announced on July 23, 2008 that it had entered into a securities purchase agreement (the “Agreement”) with CR Intrinsic Investments, LLC (“CR Intrinsic”), an investment fund managed by CR Intrinsic Investors, LLC, an affiliate of S.A.C. Capital Advisors, LLC, to issue Series A convertible preferred shares (“Series A Preferred Shares”) to CR Intrinsic for gross proceeds of USD$25 million. The Agreement is attached hereto as Schedule “B” and incorporated herein.Proceeds of the financing will be used for general corporate and working capital purposes. The closing of the transaction will occur on July 25, 2008. 5.1Full Description of Material Change Cardiome announced on July 23, 2008 that it had entered into an agreement with CR Intrinsic to issue Series A Preferred Shares to CR Intrinsic for gross proceeds of USD$25 million. Pursuant to the non-brokered private placement, Cardiome will issue 2,272,727 Series A Preferred Shares to CR Intrinsic at a price of USD$11.00 per share for gross proceeds of USD$25 million to Cardiome.No coupon or interest is payable on the Series A Preferred Shares. The Series A Preferred Shares will become convertible into common shares of Cardiome (“Common Shares”) as follows: (a) at the option of the holder, at any time after the earlier of (i) the date which is three months after the issue date of the Series A Preferred Shares and (ii) the Strategic Review Termination Date (as such term is defined in the Share Rights attached as Exhibit A to the Agreement); (b) at the option of Cardiome, at any time after the earlier of (i) the date which is one year after the issue date of the Series A Preferred Shares and (ii) the Strategic Review Termination Date; and (c) automatically, immediately prior to the completion of a Change of Control (as such term is defined in the Share Rights attached as Exhibit A to the Agreement) The initial conversion ratio, which is subject to adjustment, is one Common Share for each Series A Preferred Share so converted. At any time after the first anniversary of the issue date, Cardiome may redeem the whole or any part of the outstanding Series A Preferred Shares at a redemption price equal to USD$11.00 per share plus any declared and unpaid dividends thereon. The holders of the Series A Preferred Shares are entitled to dividends if, as and when declared and payable to the holders of Common Shares.The holders of the Series A Preferred Shares are entitled, in the event of the liquidation, winding-up or dissolution of Cardiome, prior to any payment to the holders of Common Shares or shares ranking subordinate to the Series A Preferred Shares, to a repayment of capital plus any declared and unpaid dividends. The holders of the Series A Preferred Shares have the right to attend all meetings of the shareholders of Cardiome (except meetings at which only holders of another class or series of shares are entitled to vote) and to vote at such meetings, together with the holders of Common Shares as if they were a single class of shares at a rate of one vote per Common Share that each holder of Series A Preferred Shares would be entitled to upon conversion of all of such holder’s Series A Preferred Shares upon any matter submitted to the shareholders of Cardiome, except those matters required by law to be submitted to a class vote of the holders of Series A Preferred Shares, in which case the Series A Preferred Shares carry one vote per share. Cardiome cannot authorize, allot or issue any preferred shares ranking senior to the Series A Preferred Shares, amend or repeal the articles or by-laws of Cardiome in any way that would alter or change the rights and restrictions attached to the Series A Preferred Shares, authorize the creation or issuance of any securities which would result in a breach of the rights and restrictions attaching to the Series A Preferred Shares or increase or decrease the authorized number of preferred shares or Series A Preferred Shares without the approval of the holders of at least 50% of the issued and outstanding Series A Preferred Shares. Pursuant to the Agreement, Cardiome has agreed to grant certain registration rights to the holders of the Series A Preferred Shares, which require Cardiome to use its reasonable best efforts to file a prospectus and registration statement qualifying the Common Shares issuable upon conversion of the Series A Preferred Shares for resale in Canada and the United States no later than the earlier of the date which is (i) ninety days after the issue date of the Series A Preferred Shares and (ii) fourteen days after the Strategic Review Termination Date. The form of registration rights agreement to be entered into on the issue date is attached as Exhibit B to the Agreement. Proceeds of the financing will be used for general corporate and working capital purposes, which may include, but are not limited to, advancing Cardiome’s current clinical development programs. Closing of the transaction is subject to the fulfillment of customary and usual closing conditions.The full terms of the transaction are set out in the Agreement and ancillary documents filed by Cardiome concurrently herewith. The closing of the transaction will occur on July 25, 2008. 5.2 Disclosure for Restructuring Transactions Not Applicable. 6. Reliance on Subsection 7.1(2) or (3) of National Instrument 51-102 Not Applicable. 7. Omitted Information Not Applicable. 8. Executive Officer Name: Curtis Sikorsky Title:Chief Financial Officer Phone No.:604-677-6905 9. Date of Report July 24, 2008 Per:Curtis Sikorsky Curtis Sikorsky, Chief Financial Officer SCHEDULE “A” - NEWS RELEASE CARDIOME ANNOUNCES PREFERRED SHARE FINANCING Vancouver, Canada, July 23, 2008 - Cardiome Pharma Corp. (NASDAQ: CRME / TSX: COM) today announced that it has entered into an agreement with CR Intrinsic Investments, LLC, an investment fund managed by CR Intrinsic Investors, LLC, an affiliate of S.A.C.
